Citation Nr: 0012465	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  94-35 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified honorable military service from 
April 1967 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  This case has since been 
transferred to the Milwaukee, Wisconsin VARO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran had verified stressful experiences while 
serving in Vietnam and has subsequently been diagnosed with 
PTSD.


CONCLUSION OF LAW

The veteran's PTSD was incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not inherently implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist with 
the development of facts pertinent to his claim, as mandated 
by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a particular 
disorder, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  With 
regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires current 
medical evidence establishing a clear diagnosis of the 
condition, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence, and no further development or 
corroborative evidence will be necessary provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999).  However, if it is determined that the veteran did 
not engage in combat with the enemy, or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
is not sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain some 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
alleged stressor.  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

Initially, the Board has reviewed the veteran's claims file 
to determine whether he has a diagnosis of PTSD.  The Board 
observes that the first medical evidence of record of this 
disorder is the report of the veteran's February 1993 VA 
psychiatric examination, which contains a diagnosis of PTSD 
with depression.  In the report of a subsequent VA 
psychiatric examination, dated in September 1997, the 
examiner rendered an Axis I diagnosis of alcohol abuse, in 
remission, and commented that the criteria for a diagnosis of 
PTSD had not been met.  However, a further VA psychiatric 
examination report, dated in April 1999, contains a diagnosis 
of mild PTSD, although the examiner noted that he doubted 
that the veteran's PTSD symptoms were solely related to his 
Vietnam experiences (the examiner noted a pre-service 
incident of childhood physical abuse).  Upon a review of this 
evidence, the Board is satisfied that the veteran currently 
suffers from PTSD.

The question then becomes whether the veteran participated in 
combat with the enemy or experienced a verifiable stressor 
during service.  The veteran's military records establish 
that he served in the Republic of Vietnam from November 1967 
to August 1969, and his military commendations include the 
National Defense Service Medal; the Vietnam Service Medal; 
the Good Conduct Medal; the Republic of Vietnam Campaign 
Medal, with a 60 device; marksman and rifle badges; and three 
overseas bars.  During his tour of duty in the Republic of 
Vietnam, he served in the 6th Battalion, 56th Artillery, of 
the United States Army, and his principal duty was work as a 
general vehicle repairman.

The veteran's service commendations reflect that he has not 
been awarded any medals on the basis of participation in 
combat with the enemy, such as the Combat Infantryman Badge 
or the Purple Heart Medal.  As such, in the absence of medals 
showing participation in combat during service, the Board has 
considered whether any of the veteran's reported stressors 
have been verified.  In this regard, the Board observes that, 
during the course of this appeal, the veteran reported 
several stressors which have not been shown to be verifiable.  
For instance, during his February 1993 VA psychiatric 
examination, the veteran reported being held in captivity by 
the Viet Cong for at least twenty days and killing several 
Vietnamese women and children.  

However, during the same examination, the veteran reported 
that his unit's barracks at Chu Lai were rocketed on several 
occasions and that he witnessed casualties.  In this regard, 
the Board observes that records of the veteran's military 
unit from the United States Armed Services Center for 
Research of Unit Records (Unit Records Center) (previously 
named the United States Army & Joint Services Environmental 
Support Group) indicate that the veteran's unit was, in fact, 
attacked by incoming rounds on more than ten occasions 
between December 1968 and March 1969 and that, in February 
1969, thirteen men were wounded as a result of incoming 
rockets.  These records do not clearly identify whether the 
veteran was located in the vicinity of these attacks at the 
time that they occurred, but, given the frequency of the 
attacks and the veteran's reported history, the Board finds 
that this evidence, at a minimum, raises a question as to 
whether the veteran actually experienced a verifiable 
stressor that precipitated his current PTSD.  After resolving 
all doubt in the veteran's favor, the Board is satisfied that 
he did, in fact, witness attacks on his unit and that such 
attacks constitute a stressor (or stressors).

Overall, then, the record contains a diagnosis of PTSD and 
evidence of a verified stressor during service.  While the 
examiner who examined the veteran in April 1999 indicated 
that the diagnosis of PTSD was not solely related to 
experiences in Vietnam, this examiner did not specifically 
rule out in-service experiences as a causal factor for PTSD. 
As such, the Board finds that the veteran, in fact, has a 
diagnosis of PTSD based on stressful experiences during 
service, namely rocket attacks on his unit.  Accordingly, 
service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

